180 F.2d 47
DORNv.GLEN ECHO PARK CO., Inc. et al.
No. 10136.
United States Court of Appeals District of Columbia Circuit.
Argued December 5, 1949.
Decided February 13, 1950.

Mr. Josiah Lyman, Washington, D. C., for appellant.
Mr. Thomas S. Jackson, Washington, D. C., with whom Mr. Louis M. Denit, Washington, D. C., was on the brief, for appellees.
Before EDGERTON, WILBUR K. MILLER and PROCTOR, Circuit Judges.
PER CURIAM.


1
Appellant, an adult of mature years, was injured while riding for pleasure a device called a "Kiddie Car" down a circular ramp at an amusement park. She sued in the District Court alleging specific acts of negligence in maintaining the car and ramp in defective condition. An allegation of general negligence was added.


2
At the trial appellant produced all her evidence as to negligence. Whereupon the trial court directed a verdict in defendants' favor for lack of evidence to support the allegations of specific negligence or to justify an application of the doctrine of res ipsa loquitur.


3
The majority of the court approves the ruling of the trial judge in directing the verdict, although one member of the court thinks the evidence was sufficient to take the case to the jury upon the allegation as to the defective condition of the ramp.


4
Other points raised by appellant have been considered, but we find no substantial error by the trial court in those respects. Therefore, the judgment is


5
Affirmed.